Citation Nr: 0916647	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for status post extra-
intestinal stromal cancer (characterized as soft tissue 
sarcoma), to include as secondary to exposure to herbicide 
agents.
 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to December 
1968, from December 1971 to March 1976, and from July 1978 to 
September 1978. 

The Veteran provided testimony at a December 2006 hearing 
before the undersigned.  A Transcript of the proceeding is 
associated with the claims folder.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  

The Board remanded the Veteran's appeal in April 2007.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  The Veteran's soft tissue sarcoma did not have its onset 
during active service, or within one year after separation 
from service, or result from disease or injury in service, to 
include exposure to herbicides.


CONCLUSION OF LAW

Soft tissue sarcoma was not incurred in or aggravated by 
service, nor may it be presumed that it was incurred during 
military service or as a result of exposure to herbicide 
agents therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, private treatment records, 
and VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent by letters dated in June 2002 and 
March 2006 and the claims were readjudicated in an April 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed Cir. 2007).  

As for the duty to assist, VA has obtained service treatment 
records, VA outpatient treatment records, afforded an 
examination, and obtained a medical opinion as to the 
etiology of his disability.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran contends that his current diagnosis of cancer is 
a result of his service in Vietnam, due to his exposure to 
Agent Orange.  The Veteran further contends that he was 
exposed to herbicides when in transit to a duty station in 
Thailand, when the plane made a refueling stop at Bien Hoa, 
Vietnam, where he deplaned for several hours, as well as, 
when he was assigned to work as a Yuk driver in Vietnam.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
malignant tumors, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, regulations provide that 
service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, F. 3d. 
1039 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the Veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or otherwise establish a causal nexus between his currently 
claimed disability and service.  See Brock v. Brown, 10 Vet. 
App. at 162 (1997).

In this case, review of the record reveals the Veteran was 
diagnosed with soft tissue sarcoma in August 2002.  As soft 
tissue sarcoma is one of the specific diseases listed in 38 
C.F.R. § 3.309(e), the remaining inquiry is whether the 
Veteran served in the Republic of Vietnam during the Vietnam 
era, as required by law.  

The Veteran does not contend, and his service treatment 
records (STRs) do not show, that his sarcoma had its onset in 
service.  Indeed, the Veteran's STR's contain no evidence of 
complaints, treatment, or a diagnosis for sarcoma, and he 
stated that he was not diagnosed until 1998, many years after 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against a claim for direct service 
connection.  See Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 
2000).

The Veteran does contend that his condition was the result of 
exposure to herbicides during his service.  In this regard, 
in a December 2006 hearing before the Board, the Veteran 
testified, that in March 1967, when he was on route from 
California to Thailand, the plane stopped in Vietnam for a 
refuel, prior to arriving in Thailand.  He also testified 
that he was sent to Vietnam on a temporary basis, where he 
was assigned to the Organizational Maintenance Squadron (OMS) 
as a Yuk driver, to move planes to a safe area until storms 
passed.  

As indicated above, service connection may be presumed for 
residuals of herbicide exposure for a veteran that shows he 
served in the Republic of Vietnam during the Vietnam era, and 
a diagnosis of one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  While the Veteran has been diagnosed as 
having one of the diseases, there is no evidence of record to 
support his assertion of service in Vietnam, including while 
en route to Thailand.  In this regard, the RO made several 
attempts to verify the Veteran's service in Vietnam.  In 
December 2002, the National Personnel Records Center (NPRC) 
indicated that a determination of whether or not the Veteran 
had service in the Republic of Vietnam could not be made.  
Subsequent to the Veteran's December 2006 testimony before 
the undersigned, the RO again attempted to verify the 
Veteran's presence in Vietnam.  In March 2009, the NPRC 
stated that there are no orders authorizing the Veteran's 
travel during March 1967 from the 93rd Field Maintenance 
Squadron, Castle Air Force Base, California to U-Tapao Air 
Field, Thailand.  There is no evidence to substantiate that 
the Veteran had any service in Vietnam.

The competent evidence of record does not establish that the 
Veteran had service in the Republic of Vietnam, nor does it 
show the Veteran was exposed to herbicides during active 
military service.  Therefore, service connection is not 
warranted under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6).  The evidence does not show that the Veteran was 
diagnosed with soft tissue sarcoma within one year following 
his period of active military service.  The Veteran stated 
that his disability was diagnosed in 1998 and the medical 
evidence of record does not show a diagnosis until August 
2002.  As such, service connection on a presumptive basis is 
not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Finally, there is no competent medical evidence that 
otherwise links the Veteran's soft tissue sarcoma to service.  

Therefore, based upon the reasons and bases set forth above, 
the Board finds the preponderance of the competent and 
probative evidence is against the Veteran's claim for service 
connection for soft tissue sarcoma, claimed as due to 
herbicide exposure, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for soft tissue sarcoma, to include as 
secondary to herbicide exposure is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


